DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheetham et al. (U.S. 8,833,600) in view of Deady (U.S. 2,026,304) and Wing et al. (U.S. 6,989,003).  Cheetham et al. teaches a container and closure combination (figure 5), wherein the container comprises a neck (at 50) having two parallel lateral flat sides, two convex sides (figure 3b), a top end at 52, and a stopper (figure .
Cheetham et al. discloses the claimed invention except for the container being a bottle, the stopper being a cork and the protrusions engagement mechanism.  Deady teaches that it is known to provide a container assembly wherein the container is a bottle and the closure is a cork (see elements 1 and 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Cheetham et al. with the container being a bottle and the closure being a stopper made of cork, as taught by Deady, in order to store contents in a well known and widely used container and closure structure. 
Wing teaches that it is known to provide a container and closure assembly wherein the container and closure having a protrusion engagement mechanism (see figures 1-4D).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Cheetham et al. with the container two protrusions which engage a structure on the stopper, as taught by Wing et al., in order to provide a mechanism that allows the closure to be easily removed through rotation.
Further regarding claim 1, Wing teaches having the two long sides of the handle being positioned between the protrusions (figure 1 of Wing) and wherein when the cork is rotated (figure 2 of Wing), a lower side of the handle moves up and over vertexes of the protrusions so as to cause translational movement of the cork in an axial direction out of the neck (figure 3 of Wing).
Regarding claim 3, the protrusions are arc shaped, as shown in figures 4B and 4C of Wing.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the primary reference being used in the current rejection.  The new grounds of rejection were necessitated by the amendment filed November 11, 2020.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736